FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Information Disclosure Statement
All references in the IDS form filed after the mailing of the last action have been considered by the Examiner. 
Response to Amendment
Applicant’s amendments filed 09/14/2021 to claim 1 is acknowledged by the Examiner. No additional clams have been added or cancelled. Claims 4-6 and 9 remain withdrawn as they are claims of the non-elected invention. Claim 10 remains cancelled.
Thus, claims 1-3, 7-8, and 11-15 are being further examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/14/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/14/2021, with respect to the Non-Statutory Double Patenting rejection has been fully considered and is not persuasive. The Non-Statutory Double Patenting rejection of the claims have been maintained in the office action below.
Applicant's arguments filed 03/01/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. 
The Applicant specifically argues the motivation to combine the prior art of Greenway (US 4606338 A) and Liedtke (US 6838589 B2) in the last action completed by the Examiner wherein the Applicant argues that the application of the stretchable, elastomeric film of Liedtke as the material of the additional layer of Greenway would: increase price, affect elasticity, and would not allow the bandage of Greenway to cling to itself. These arguments are not persuasive because the Examiner asserts that the modification of the bandage of Greenway to have the specific film as taught by Liedtke would further allow the bandage to maintain elasticity as the layer of material of Liedtke is also elastomeric (Liedtke- [Col 6, lines  30-34]) and the opposed face of Greenway which is not the additional layer- the layer of resilient material- would have the material properties such that the resilient layer would have a face which still allows similar faces to adhere/cling to each other. Regarding the Applicant’s argument of the increase in cost, there is no evidence in their argument to support this. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is discussed by the Examiner in the last action that a person of ordinary skill would have been motivated to utilize the additional layer of the bandage of Greenway to be specifically comprised of a material that is a stretchable, elastomeric film as taught by Liedtke because Liedtke suggests that the use of these specific films combine the desirable properties of resiliency, high moisture permeability, and transparency and also allows the layer to conform to the anatomical shape of the applied area (Liedtke- [Col 6, lines 46-64]). Furthermore, it is also discussed that Greenway and Liedtke are analogous as they both teach dressings to be applied to an affected area of a patient wherein the application of the specific 
Regarding Applicant’s further arguments of the prior art of Huntoon (US 5906879 A), Keinan (US 2017/0196734 A1), and Peterson (US 2013/0282049 A1), there is not enough evidence to support their arguments against the art- there is no merit to their arguments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the Examiner is maintaining the prior art rejections of the claims as further discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-18 of copending Application No. 16129720 (reference application) in view of Liedtke (US 6838589 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is shared between the instant application and the combination of the reference application such that the combination obviates the scope of the claimed invention of the instant application.
For example, claim 1 of the instant application has identical claim language to 1 and 12-13 of the reference application. Although the reference application does not recite limitations of the additional layer of material specifically comprising a stretchable, elastomeric film of amended claim 1 of the instant invention, Liedtke teaches an analogous dressing (Figure 1- dressing 10) wherein an additional layer of material is comprised of a stretchable, elastomeric film ([Col 6, lines 30-34]- “Suitable backing materials for backing layer 14 include, for example, nonwoven fibrous 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the additional layer of the dressing as recited of the reference application to be specifically a stretchable, elastomeric film as taught by Liedtke. A skilled artisan would have been motivated to utilize an additional layer comprising of a stretchable, elastomeric film because Liedtke suggests that the use of these films combine the desirable properties of resiliency, high moisture permeability, and transparency and also allows the layer to conform to the anatomical shape of the applied area, such as a joint (Liedtke- [Col 6, lines 46-64]). Thus, the combination of the reference application and Liedtke obviates the provisional double patenting rejection of the claims as discussed.
Additionally, identical claim language of specifically the reference application #16129720 is recited in the following dependent claims of the instant application:
Claim 2 of the reference application corresponds to claim 2 of the instant application
Claim 3 of the reference application corresponds to claim 3 of the instant application
Claim 14 of the reference application corresponds to claim 11 of the instant application
Claim 15 of the reference application corresponds to claim 12 of the instant application
Claim 16 of the reference application corresponds to claim 13 of the instant application
Claim 17 of the reference application corresponds to claim 14 of the instant application
Claim 18 of the reference application corresponds to claim 15 of the instant application
The remaining claims of the reference application as modified by Liedtke differ from that of the current application in that it recites additional properties of the folds and creases of the resilient layer of the dressing. Claims 7-8 of the instant application recites additional properties of the folds of each pleat (not the same as those of the modified reference application) and specifies that the length of the resilient layer is greater than its width.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-3, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenway (USPN 4606338 A) in view of Liedtke (US 6838589 B2), in further view of Huntoon (USPN 5906879 A).
Regarding claim 1, Greenway discloses a dressing (Abstract- discusses the invention being a bandage that is stretched during application, Figure 1- fabric 10) comprising: (a) a layer of resilient material ([Col 2, lines 56-67]- “at least one layer of a blend of cellulosic fibers, preferably rayon”, Claim 1- “A bandage comprising a compacted nonwoven fabric”), the layer of resilient material having a length direction (LD) and a width direction (WD) ([Col 3, lines 28-30]- “configurations extending substantially along its length and running across the width of the fabric” which indicates that the fabric 10 has a length and width direction), which together define a horizontal plane (HP), the horizontal plane HP having a first surface and a second opposed surface, a longitudinal centerline (LC) and a transverse centerline (TC) (see annotated Figure 2 below- indicated horizontal plane consists of indicated longitudinal and transverse centerlines wherein the first and second opposed surfaces of the fabric 10 are indicated), the layer of resilient material further including one or more pleats formed in at least a portion thereof (Figure 1- pleats 18), each pleat comprising two or more folds (Claim 1- “said fabric having a series of wave-like configurations having crests and valleys”), at least one of which folds each pleat shares in common with a neighboring pleat when there are two or more pleats (Figure 2- each pleat 18 is seen to be sharing a crest or valley with adjacent pleat 18), each pleat further has a length extending in a direction taken along the pleat length, a pleat width, and a lengthwise centerline (PC) bisecting the pleat width, each pleat includes two or more folds incorporated so as to form an open end and a closed end, with a pair of side walls of the pleat, each side wall extending between a fold contributing to formation of the open end 
Greenway does not disclose wherein the additional layer of material specifically is comprised of a stretchable, elastomeric film. Liedtke teaches an analogous dressing (Abstract, Figure 1- dressing 10) wherein an additional layer of material (Figure 1- backing layer 14) is comprised of a stretchable, elastomeric film ([Col 6, lines 30-34]- “Suitable backing materials for backing layer 14 include, for example, nonwoven fibrous webs, woven fibrous webs, knits, films and other familiar backing materials. The backing materials are typically translucent or transparent polymeric elastic films.”). A person of ordinary skill would recognize that the additional layer of material as disclosed by Greenway to specifically be an elastomeric film which is known to be stretchable as taught by Liedtke without hindering the functionality of the dressing to be able to cover an intended area. Thus, the claimed limitations are met as discussed. Greenway and Liedtke are analogous because they both teach dressings to be applied to an affected area.

Greenway as modified by Liedtke does not teach wherein the one or more pleats with a pair of adjacent folds is spaced apart by a substantially fold-free segment of the layer of resilient material. Huntoon teaches a nonwoven material (Abstract) wherein one or more pleats with a pair of adjacent folds is spaced apart by a substantially fold-free segment of the layer of resilient material (Figure 1d- peaks 10 of each adjacent pleat are seen to be spaced apart by flat valleys 13). Greenway as modified by Liedtke and Huntoon are analogous because the combination and Huntoon both teach a corrugated, nonwoven material for use in a bandage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valleys of the adjacent folds of each pleat as disclosed by Greenway to be flat valleys or land areas between each peak as taught by Huntoon. A skilled artisan would have been motivated to utilize pleat shape with flat valleys because Huntoon suggests that different corrugated shapes are beneficial in reducing humidity to the affected area (Huntoon- [Col 2, lines 10-12]). A skilled artisan would also 

    PNG
    media_image1.png
    256
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    453
    media_image2.png
    Greyscale

	Regarding claim 2, Greenway as modified by Liedtke and Huntoon teaches the dressing of claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the lengthwise centerline PC of a pleat is oriented substantially parallel relative to the lengthwise centerline PC of an adjacent pleat (see annotated Greenway Figure 2 below- indicated lengthwise centerline of each adjacent pleats 18 are 

    PNG
    media_image3.png
    208
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    214
    250
    media_image4.png
    Greyscale

	Regarding claim 3, Greenway as modified by Liedtke and Huntoon teaches the dressing according to claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the lengthwise centerline PC of one or more pleats is oriented at an angle [Symbol font/0x6A] with respect to the longitudinal centerline LC such that angle [Symbol font/0x6A] has a value that falls within a range specified by the equation: 0° < [Symbol font/0x6A] ≤ 90° (see annotated Greenway Figure 2 below- indicated lengthwise centerline of each pleat forms an angle with the indicated longitudinal centerline such that the indicated angle is approximately a right angle; see annotated Huntoon Figure 1d below- indicated lengthwise centerline of each pleat forms an angle with the indicated longitudinal centerline such that the indicated angle is approximately a right angle). 

    PNG
    media_image5.png
    233
    499
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    230
    391
    media_image6.png
    Greyscale

	Regarding claim 7, Greenway as modified by Liedtke and Huntoon teaches the dressing according to claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the two or more folds of each pleat are creased folds (Huntoon Figure 1d- peaks 10 of each pleat are seen to be creased folds).
	Regarding claim 14, Greenway as modified by Liedtke and Huntoon teaches the dressing of claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the length L of the layer of resilient material is extendable between a first length L1 and a second length L2 longer than the first length L2 (Greenway Abstract- “These wave-like configurations allow the fabric to stretch when pulled, and recover to most of its original form when the tension is released.”, [Col 1, lines 24-29]- “a compacted hydroentangled fabric exhibiting some stretchablity with a small amount of adhesive applied on the crests of pleats, created by the compacting, of the fabric. The compacting also allows the fabric to be stretched and to recover when the tension is released.”).
	Regarding claim 15, Greenway as modified by Liedtke and Huntoon teaches the dressing of claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the two or more folds of each pleat are biased to return the length L of the layer of resilient material, after being extended to the second length L2, from the second length L2 to the first length L1 (Greenway [Col 3, line 59- Col 4, line 48]- discusses Example A wherein the crests and valleys of the fabric 10 separate once tension is applied and may return to their original configuration if not applied/wrapped onto a patient).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenway (USPN 4606338 A) in view of Liedtke (USPN 6838589 B2) and Huntoon (USPN 5906879 A), in further view of Keinan (US 20170196734 A1).
Regarding claim 8, Greenway as modified by Liedtke and Huntoon teaches the dressing of claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein there the resilient layer has a length direction and a width direction (Greenway ([Col 3, lines 28-30]- “configurations extending substantially along its length and running across the width of the fabric”). 
Greenway as modified by Liedtke and Huntoon does not teach a length L of the layer of resilient material is greater than its width W. Keinan teaches a dressing (Figure 1- wound-dressing apparatus 100)  wherein a length L of a layer of material is greater than its width W (Figure 1- apparatus 100 is formed of wrapping element 101 with pad element 108 wherein the wrapping element 101 is elastic and is seen to be an elongated shape such that the length would be greater than a width, [0036]). Greenway as modified by Liedtke and Huntoon and Keinan are analogous because the combination and Keinan both teach stretchable wound dressings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the dressing as taught by Greenway as modified by Liedtke and Huntoon wherein a length of the resilient layer is greater than . 
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greenway (USPN 4606338 A) in view of Liedtke (USPN 6838589 B2) and Huntoon (USPN 5906879 A), in further view of Peterson (US 20130282049 A1).
Regarding claim 11, Greenway as modified by Liedtke and Huntoon teaches the dressing of claim 1 as discussed above. Greenway as modified by Liedtke and Huntoon further teaches wherein the layer of resilient material (Greenway Figure 1- fabric 10; Huntoon Abstract- “3-dimension thermoformed bicomponent fiber nonwoven material comprising a lofty bicomponent material layer”) further includes a first transverse periphery and second opposed transverse periphery (see annotated Huntoon Figure 3d below- corrugated structure similar to that of Figure 1d wherein there are peaks 10 and flat valleys or land areas 13 of each pleat such that the land areas 13 at the ends of the structure for indicated first and second transverse peripheries) and wherein adhesives are applied onto a surface of the resilient layer (Greenway Figure 2- adhesive 20 applied to the crests of the pleats 18).
Greenway as modified by Liedtke and Huntoon does not teach wherein there are first and second discrete adhesive regions disposed on the second opposed surface of the layer of resilient material respectively proximate each of the first and second opposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the adhesive regions of the dressing as taught by Greenway as modified by Liedtke and Huntoon such that the adhesive regions are placed at opposite peripheries at the bottom surface of a resilient layer such that there is no adhesive between the two peripheries where the discrete adhesive regions are placed as taught by Peterson. A skilled artisan would have been motivated to position the adhesive regions proximate to the peripheries such that an adhesive-free region is formed between the two placements because Peterson suggests that the placement of adhesive regions at the peripheries still allows the elastic substrate to stretch and retract (Peterson- [0024-0027]). A skilled artisan would also have a reasonable expectation to manufacture the dressing with adhesive regions are taught by Greenway as modified by Liedtke and Huntoon wherein the adhesive regions are placed proximate the peripheries 

    PNG
    media_image7.png
    196
    498
    media_image7.png
    Greyscale

Regarding claim 12, Greenway as modified by Liedtke, Huntoon and Peterson teaches the dressing of claim 11 as discussed above. Greenway as modified by Liedtke, Huntoon and Peterson further teaches wherein the first discrete adhesive region and the second discrete adhesive region are substantially free of pleats (see Huntoon annotated Figure 3d above- indicated peripheries are flat land areas 13 that are free of pleats; Peterson Figure 1- adhesive islands 42, 44 placed at end portions 33, 34 are flat and free of pleats).
Regarding claim 13, Greenway as modified by Liedtke, Huntoon and Peterson teaches the dressing of claim 11 as discussed above. Greenway as modified by Liedtke, Huntoon and Peterson further teaches wherein the one or more pleats are located in an adhesive-free region of the layer of resilient material (see annotated Huntoon Figure 3d above- intermediate area between the indicated peripheries comprise a plurality of pleats with peaks 10; Peterson Figure 1- substrate midsection 36 (analogous to the intermediate area of Huntoon) between end portions 33, 34 is free of adhesive).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160067940 A1 (Liebe)- teaches a cell structure for materials of bandages and wound dressings wherein the layer is pleated and may deform when stretched.
US 20140234575 A1 (Mitsuno)- teaches a nonwoven fabric with corrugated layers.
US 5576090 A (Suzuki)- teaches the process of making an corrugated elastic sheet used for sanitary products.
US 20130012897 A1 (Collyer)- teaches a dressing with an internal pleated layer between an upper and lower layer of material.
US 20140052041 A1 (Barberio)- teaches a dressing with internal pleats to be used for orthopedic purposes.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 28, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786